Title: From George Washington to George Clinton, 11 July 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Paramus [N.J.] 11th July 1778
          
          The first division of the Army moved from hence this morning, about four Miles, to give
            room to the second. They will reach Kakiate tomorrow evening, and the North River the
            next day. I shall halt the remainder hereabouts a few days, to refresh the Men. I am yet
            undetermined as to the expediency of throwing the Army immediately over the North River.
            I will state my reasons for hesitating, and shall beg to hear your sentiments upon the
            matter.
          Upon conversing with the Qr Mr and Commissary General and Commissary of Forage, upon
            the prospect of supplies, they all agree, that the Army can be much more easily
            subsisted upon the West, than upon the East side of the River. The Country on this side
            is more plentiful in regard to Forage: And Flour, which is the Article for which we
            shall be most likely to be distressed, coming from the Southward, will have a shorter
            transportation, and consequently the supply more easily kept up. We are besides in a
            Country devoted to the Enemy, and gleaning it, takes so much from them—Was this the only
            point to be determined, there would not remain a moments doubt; but the principal matter
            to be considered, is, (upon a supposition that the Enemy mean to operate up the North
            River) whether the Army, being all, or part upon this side the River, can afford a
            sufficient and timely support to the posts, should they put such a design in
            execution.
          Upon this point then, Sir, I request your full and candid opinion. You are well
            acquainted with the condition of the posts, and know what opposition they are at present
            capable of making, when sufficiently manned, which ought in my opinion to be immediately
            done. After that, you will please to take into consideration, whether any, and what
            advantages may be derived from the Army’s being upon the East side  of
            the River, and if there, what position would be most eligible. The neighbourhood of the
            white plains, after leaving sufficient Garrisons in our Rear, strikes me at present. We
            know the strength of the Ground, and we cover a considerable extent of Country, and draw
            the forage which would otherwise fall into the hands of the Enemy.
          In forming your opinion, be pleased to advert to the necessity of keeping our force
            pretty much collected, for which side soever you may determine: For should the Enemy
            find us disjointed, they may throw the whole of theirs upon part of ours, and, by their
            shipping, keep us from making a junction. In determining the above, you are to take it
            for granted that we can, should it be deemed most expedient, support the Army upon the
            East, tho’ it will be with infinitely more difficulty than upon the West side of the
            River.
          By the latest accounts from New York, it does not seem probable that the Enemy will
            operate any where suddenly: They have been much harassed and deranged by their march
            thro’ Jersey, and are at present encamped upon Long, Staten and York Islands. We have
            this day a rumor that a French Fleet has been seen off the Coast, and that the English
            is preparing to sail from New York in pursuit of them.
            But it is but a Rumor. I have the Honor to be with the greatest Respect and Esteem Dear
            Sir Yr most obt and hble Servt
          
            Go: Washington
          
          
            P.S. I have just recd a letter from General Arnold at Philada in which is the
              following. “An Express is arrived to Congress from France by the way of Boston with
              intelligence, that on the 15th of April a French Fleet sailed from Toulon consisting
              of 12 sail of the line, 7 frigates and 4 Xbecks—which we may hourly expect to arrive
              in this or Chesapeak Bay—Admiral Keppel sailed the 24th April from St Helens with 11
              sail of the line.”
            The above fully corroborates the account from New York. But I do not know that it
              ought to be made public yet, I mean as to numbers.
          
        